United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                             August 15, 2007
                   FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                 No. 05-41842
                               Summary Calendar


UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JUAN ANGEL GARCIA-GONZALEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 7:04-CR-916-ALL


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Juan Angel Garcia-Gonzalez appeals his 57-month sentence for knowingly
and intentionally importing into the United States more than five kilograms of
cocaine. Garcia-Gonzalez contends that his sentence was unreasonable because
the district court failed to consider the factors set forth in 18 U.S.C. § 3553(a),
punished him based on the erroneous belief that he was wealthy, and implicated
Eighth Amendment concerns by issuing a sentence that was unduly harsh
without reason. Garcia-Gonzalez’s sentence is within a properly calculated

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 05-41842

sentencing range under the United States Sentencing Guidelines and is
presumptively reasonable. See United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006); see also Rita v. United States, 127 S.Ct. 2456, 2462 (2007) (permitting
presumption of reasonableness for sentences within properly calculated
guidelines range).
      His sentence was imposed with sufficient consideration of the § 3553(a)
factors, was not assessed under the erroneous belief that he was wealthy, and
is not unreasonable. See Rita,127 S.Ct. at 2468-69; United States v. Nikonova,
480 F.3d 371, 376 (5th Cir. 2007), petition for cert. filed, (U.S. May 21, 2007) (No.
06-11834); United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). Garcia-
Gonzalez’s Eighth Amendment challenge to his sentence is unavailing. See
United States v. Cardenas-Alvarez, 987 F.2d 1129, 1134 (5th Cir. 1993).
      Garcia-Gonzalez also contends that his counsel provided ineffective
assistance by not specifically objecting to the district court’s failure to provide
a reasoned analysis of the § 3553(a) factors. Although this court generally does
not review claims of ineffective assistance of counsel on direct appeal because the
record will rarely be developed sufficiently to allow a fair evaluation of the
merits of the claim, United States v. Stevens, 487 F.3d 232, 245 (5th Cir. 2007),
the record here provides sufficient detail to allow this court to decide Garcia-
Gonzalez’s claim. See United States v. Saenz-Forero, 27 F.3d 1016, 1021 (5th
Cir. 1994); United States v. Rosalez-Orozco, 8 F.3d 198, 199-202 (5th Cir. 1993).
Garcia-Gonzalez’s claim fails because the district court adequately addressed the
§ 3553(a) factors. See Strickland v. Washington, 466 U.S. 668, 687 (1984).
      The judgment of the district court is AFFIRMED.




                                         2